Case 4:20-cv-02078-MWB Document 120-1 Filed 11/13/20 Page 1 of 56




               Exhibit B
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-11 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 2 of 56




                                           PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT
                        _____________

                           No. 20-3214
                          _____________

       JIM BOGNET, DONALD K. MILLER, DEBRA MILLER,
              ALAN CLARK, JENNIFER CLARK,
                                    Appellants

                                 v.

      SECRETARY COMMONWEALTH OF PENNSYLVANIA;
            ADAMS COUNTY BOARD OF ELECTIONS;
         ALLEGHENY COUNTY BOARD OF ELECTIONS;
         ARMSTRONG COUNTY BOARD OF ELECTIONS;
      BEAVER COUNTY BOARD OF ELECTIONS; BEDFORD
        COUNTY BOARD OF ELECTIONS; BERKS COUNTY
       BOARD OF ELECTIONS; BLAIR COUNTY BOARD OF
          ELECTIONS; BRADFORD COUNTY BOARD OF
            ELECTIONS; BUCKS COUNTY BOARD OF
            ELECTIONS; BUTLER COUNTY BOARD OF
           ELECTIONS; CAMBRIA COUNTY BOARD OF
          ELECTIONS; CAMERON COUNTY BOARD OF
           ELECTIONS; CARBON COUNTY BOARD OF
            ELECTIONS; CENTRE COUNTY BOARD OF
           ELECTIONS; CHESTER COUNTY BOARD OF
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-12 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 3 of 56




            ELECTIONS; CLARION COUNTY BOARD OF
          ELECTIONS; CLEARFIELD COUNTY BOARD OF
            ELECTIONS; CLINTON COUNTY BOARD OF
           ELECTIONS; COLUMBIA COUNTY BOARD OF
          ELECTIONS; CRAWFORD COUNTY BOARD OF
         ELECTIONS; CUMBERLAND COUNTY BOARD OF
            ELECTIONS; DAUPHIN COUNTY BOARD OF
          ELECTIONS; DELAWARE COUNTY BOARD OF
        ELECTIONS; ELK COUNTY BOARD OF ELECTIONS;
         ERIE COUNTY BOARD OF ELECTIONS; FAYETTE
        COUNTY BOARD OF ELECTIONS; FOREST COUNTY
       BOARD OF ELECTIONS; FRANKLIN COUNTY BOARD
           OF ELECTIONS; FULTON COUNTY BOARD OF
             ELECTIONS; GREENE COUNTY BOARD OF
         ELECTIONS; HUNTINGDON COUNTY BOARD OF
            ELECTIONS; INDIANA COUNTY BOARD OF
           ELECTIONS; JEFFERSON COUNTY BOARD OF
            ELECTIONS; JUNIATA COUNTY BOARD OF
         ELECTIONS; LACKAWANNA COUNTY BOARD OF
          ELECTIONS; LANCASTER COUNTY BOARD OF
          ELECTIONS; LAWRENCE COUNTY BOARD OF
            ELECTIONS; LEBANON COUNTY BOARD OF
             ELECTIONS; LEHIGH COUNTY BOARD OF
            ELECTIONS; LUZERNE COUNTY BOARD OF
           ELECTIONS; LYCOMING COUNTY BOARD OF
            ELECTIONS; MCKEAN COUNTY BOARD OF
             ELECTIONS; MERCER COUNTY BOARD OF
             ELECTIONS; MIFFLIN COUNTY BOARD OF
            ELECTIONS; MONROE COUNTY BOARD OF
         ELECTIONS; MONTGOMERY COUNTY BOARD OF
           ELECTIONS; MONTOUR COUNTY BOARD OF

                                -2-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-13 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 4 of 56




       ELECTIONS; NORTHAMPTON COUNTY BOARD OF
       ELECTIONS; NORTHUMBERLAND COUNTY BOARD
           OF ELECTIONS; PERRY COUNTY BOARD OF
        ELECTIONS; PHILADELPHIA COUNTY BOARD OF
       ELECTIONS; PIKE COUNTY BOARD OF ELECTIONS;
            POTTER COUNTY BOARD OF ELECTIONS;
         SCHUYLKILL COUNTY BOARD OF ELECTIONS;
            SNYDER COUNTY BOARD OF ELECTIONS;
          SOMERSET COUNTY BOARD OF ELECTIONS;
           SULLIVAN COUNTY BOARD OF ELECTIONS;
        SUSQUEHANNA COUNTY BOARD OF ELECTIONS;
         TIOGA COUNTY BOARD OF ELECTIONS; UNION
           COUNTY BOARD OF ELECTIONS; VENANGO
      COUNTY BOARD OF ELECTIONS; WARREN COUNTY
         BOARD OF ELECTIONS; WASHINGTON COUNTY
      BOARD OF ELECTIONS; WAYNE COUNTY BOARD OF
      ELECTIONS; WESTMORELAND COUNTY BOARD OF
           ELECTIONS; WYOMING COUNTY BOARD OF
      ELECTIONS; YORK COUNTY BOARD OF ELECTIONS


             DEMOCRATIC NATIONAL COMMITTEE,
                                      Intervenor
                  ______________________

            On Appeal from the United States District Court
               for the Western District of Pennsylvania
                   District Court No. 3-20-cv-00215
              District Judge: Honorable Kim. R. Gibson
                     _______________________


                                  -3-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-14 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 5 of 56




           Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                          November 9, 2020

        Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
                           Circuit Judges

                      (Filed: November 13, 2020)

      Brian W. Barnes
      Peter A. Patterson
      David H. Thompson
      Cooper & Kirk
      1523 New Hampshire Avenue, N.W.
      Washington, D.C. 20036
             Counsel for Appellants

      Mark A. Aronchick
      Michele D. Hangley
      Robert A. Wiygul
      Hangley Aronchick Segal Pudlin & Schiller
      One Logan Square
      18th & Cherry Streets, 27th Floor
      Philadelphia, PA 19103

      J. Bart DeLone
      Sean A. Kirkpatrick
      Keli M. Neary
      Office of Attorney General of Pennsylvania
      Strawberry Square
      Harrisburg, PA 17120
                                  -4-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-15 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 6 of 56




      Dimitrios Mavroudis
      Jessica Rickabaugh
      Joe H. Tucker, Jr.
      Tucker Law Group
      Ten Penn Center
      1801 Market Street, Suite 2500
      Philadelphia, PA 19103
             Counsel Secretary Commonwealth of
             Pennsylvania

      Elizabeth A. Dupuis
      Molly E. Meachem
      Babst Calland
      330 Innovation Boulevard
      Suite 302
      State College, PA 16803
             Counsel for Armstrong, Bedford, Blair, Centre
             Columbia, Dauphin, Fayette, Huntingdon,
             Indiana, Lackawanna, Lawrence, Northumberland,
             Venango, and York County Boards of Elections

      Christine D. Steere
      Deasey Mahoney & Valentini
      103 Chesley Drive
      Lafayette Building, Suite 101
      Media, PA 19063
             Counsel for Berks County Board of Elections


                                  -5-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-16 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 7 of 56




      Edward D. Rogers
      Elizabeth V. Wingfield
      Ballard Spahr
      1735 Market Street, 51st Floor
      Philadelphia, PA 19103
             Counsel for Delaware County Board of Elections

      Stephen B. Edwards
      Frank J. Lavery, Jr.
      Andrew W. Norfleet
      Lavery Law
      225 Market Street
      Suite 304, P.O. Box 1245
      Harrisburg, PA 17108
             Counsel for Franklin and Perry
             County Boards of Elections

      Thomas R. Shaffer
      Glassmire & Shaffer Law Offices
      5 East Third Street
      P.O. Box 509
      Coudersport, PA 16915
             Counsel for Potter County Board of Elections

      Marc E. Elias
      Uzoma Nkwonta
      Courtney A. Elgart
      Perkins Coie
      700 13th Street, N.W. Suite 800
                                  -6-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-17 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 8 of 56




      Washington, D.C. 20005
           Counsel for Intervenor Democratic National
           Committee

                        _____________________

                        OPINION OF THE COURT
                        _____________________

      SMITH, Chief Judge.

             A share in the sovereignty of the state, which is
             exercised by the citizens at large, in voting at
             elections is one of the most important rights of
             the subject, and in a republic ought to stand
             foremost in the estimation of the law.—
             Alexander Hamilton1

             The year 2020 has brought the country unprecedented
      challenges. The COVID-19 pandemic, which began early this
      year and continues today, has caused immense loss and vast
      disruption. As this is a presidential election year, the pandemic
      has also presented unique challenges regarding where and how
      citizens shall vote, as well as when and how their ballots shall
      be tabulated. The appeal on which we now rule stems from the
      disruption COVID-19 has wrought on the national elections.
      We reach our decision, detailed below, having carefully

      1
       Second Letter from Phocion (April 1784), reprinted in 3 The
      Papers of Alexander Hamilton, 1782–1786, 530–58 (Harold C.
      Syrett ed., 1962).
                                     -7-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-18 Filed
                                          Date Filed: 11/13/2020
                                             11/13/20  Page 9 of 56




      considered the full breadth of statutory law and constitutional
      authority applicable to this unique dispute over Pennsylvania
      election law. And we do so with commitment to a proposition
      indisputable in our democratic process: that the lawfully cast
      vote of every citizen must count.

              I.     BACKGROUND & PROCEDURAL HISTORY

         A. The Elections and Presidential Electors Clause

               The    U.S.    Constitution    delegates     to   state
      “Legislature[s]” the authority to regulate the “Times, Places
      and Manner of holding Elections for Senators and
      Representatives,” subject to Congress’s ability to “make or
      alter such Regulations.” U.S. Const. art. I, § 4, cl. 1. This
      provision is known as the “Elections Clause.” The Elections
      Clause effectively gives state governments the “default”
      authority to regulate the mechanics of federal elections, Foster
      v. Love, 522 U.S. 67, 69 (1997), with Congress retaining
      “exclusive control” to “make or alter” any state’s regulations,
      Colegrove v. Green, 328 U.S. 549, 554 (1946). Congress has
      not often wielded this power but, “[w]hen exercised, the action
      of Congress, so far as it extends and conflicts with the
      regulations of the State, necessarily supersedes them.” Ex
      Parte Siebold, 100 U.S. 371, 384, 399 (1879) (“[T]he
      Constitution and constitutional laws of the [United States] are
      . . . the supreme law of the land; and, when they conflict with
      the laws of the States, they are of paramount authority and
      obligation.”). By statute, Congress has set “[t]he Tuesday next
      after the 1st Monday in November, in every even numbered
      year,” as the day for the election. 2 U.S.C. § 7.

                                    -8-
   Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-1 9 Filed
                                            Date Filed: 11/13/2020
                                              11/13/20   Page 10 of 56




              Much like the Elections Clause, the “Electors Clause”
       of the U.S. Constitution provides that “[e]ach State shall
       appoint, in such Manner as the Legislature thereof may direct,
       a Number of [Presidential] Electors.” U.S. Const. art. II, § 1,
       cl. 2. Congress can “determine the Time of chusing the
       Electors, and the Day on which they shall give their Votes;
       which Day shall be the same throughout the United States.”
       U.S. Const. art. II, § 1, cl. 4. Congress has set the time for
       appointing electors as “the Tuesday next after the first Monday
       in November, in every fourth year succeeding every election
       of a President and Vice President.” 3 U.S.C. § 1.

              This year, both federal statutes dictate that the day for
       the election was to fall on Tuesday, November 3 (“Election
       Day”).

           B. Pennsylvania’s Election Code

              In keeping with the Constitution’s otherwise broad
       delegation of authority to states to regulate the times, places,
       and manner of holding federal elections, the Pennsylvania
       General Assembly has enacted a comprehensive elections
       code. In 2019, the General Assembly passed Act 77, which
       (among other things) established “no-excuse” absentee voting
       in Pennsylvania2: all eligible voters in Pennsylvania may vote
       by mail without the need to show their absence from their
       voting district on the day of the election. 25 Pa. Stat. and Cons.
       Stat. §§ 3150.11–3150.17. Under Act 77, “[a]pplications for
       mail-in ballots shall be processed if received not later than five

       2
        Throughout this opinion, we refer to absentee voting and
       mail-in voting interchangeably.
                                      -9-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-110FiledDate Filed: 11/13/2020
                                             11/13/20   Page 11 of 56




       o’clock P.M. of the first Tuesday prior to the day of any
       primary or election.” Id. § 3150.12a(a). After Act 77, “a
       completed absentee [or mail-in] ballot must be received in the
       office of the county board of elections no later than eight
       o’clock P.M. on the day of the primary or election” for that
       vote to count. Id. §§ 3146.6(c), 3150.16(c).

          C. The Pennsylvania Supreme Court Decision

               Soon after Act 77’s passage, Donald J. Trump for
       President, Inc., the Republican National Committee (“RNC”),
       and several Republican congressional candidates and voters
       brought suit against Kathy Boockvar, Secretary of the
       Commonwealth of Pennsylvania, and all of Pennsylvania’s
       county boards of elections. That suit, filed in the Western
       District of Pennsylvania, alleged that Act 77’s “no-excuse”
       mail-in voting regime violated both the federal and
       Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.
       Boockvar, No. 2:20-cv-966, 2020 WL 4920952, at *1 (W.D.
       Pa. Aug. 23, 2020). Meanwhile, the Pennsylvania Democratic
       Party and several Democratic elected officials and
       congressional candidates filed suit in Pennsylvania’s
       Commonwealth Court, seeking declaratory and injunctive
       relief related to statutory-interpretation issues involving Act 77
       and the Pennsylvania Election Code. See Pa. Democratic
       Party v. Boockvar, 238 A.3d 345, 2020 WL 5554644, at *1
       (Pa. Sept. 17, 2020).           Secretary Boockvar asked the
       Pennsylvania Supreme Court to exercise extraordinary
       jurisdiction to allow it to immediately consider the case, and
       her petition was granted without objection. Id. at *3.


                                     -10-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-111FiledDate Filed: 11/13/2020
                                             11/13/20   Page 12 of 56




              Pending resolution of the Pennsylvania Supreme Court
       case, Secretary Boockvar requested that the Western District
       of Pennsylvania stay the federal case. Trump for Pres. v.
       Boockvar, 2020 WL 4920952, at *1. The District Court
       obliged and concluded that it would abstain under Railroad
       Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).
       See Trump for Pres. v. Boockvar, 2020 WL 4920952, at *21.
       The RNC then filed a motion for limited preliminary injunctive
       relief asking that all mailed ballots be segregated, but the
       District Court denied the motion, finding that the plaintiffs’
       harm had “not yet materialized in any actualized or imminent
       way.” Donald J. Trump for Pres., Inc. v. Boockvar, No. 2:20-
       cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept. 8, 2020).

               With the federal case stayed, the state court matter
       proceeded. The Pennsylvania Democratic Party argued that a
       combination of the COVID-19 pandemic and U.S. Postal
       Service (“USPS”) mail-delivery delays made it difficult for
       absentee voters to timely return their ballots in the June 2020
       Pennsylvania primary election. Pa. Democratic Party, 2020
       WL 5554644, at *10. The Pennsylvania Democratic Party
       claimed that this voter disenfranchisement violated the
       Pennsylvania Constitution’s Free and Equal Elections Clause,
       art I., § 5,3 and sought, among other things, a weeklong
       extension of the deadline for receipt of ballots cast by Election
       Day in the upcoming general election—the same deadline for
       the receipt of ballots cast by servicemembers residing overseas.

       3
         The Free and Equal Elections Clause of the Pennsylvania
       Constitution provides: “Elections shall be free and equal; and
       no power, civil or military, shall at any time interfere to prevent
       the free exercise of the right of suffrage.” Pa. Const. art. 1, § 5.
                                      -11-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-112FiledDate Filed: 11/13/2020
                                             11/13/20   Page 13 of 56




       Id. at *2. Secretary Boockvar originally opposed the extension
       deadline; she changed her position after receiving a letter from
       USPS General Counsel which stated that Pennsylvania’s ballot
       deadlines were “incongruous with the Postal Service’s delivery
       standards,” and that to ensure that a ballot in Pennsylvania
       would be received by 8:00 P.M. on Election Day, the voter
       would need to mail it a full week in advance, by October 27,
       which was also the deadline to apply for a mail-in ballot. Id.
       at *13; 25 Pa. Stat. and Cons. Stat. § 3150.12a(a). Secretary
       Boockvar accordingly recommended a three-day extension to
       the received-by deadline. Pa. Democratic Party, 2020 WL
       5554644, at *12–13.

               In a September 17, 2020 decision, the Pennsylvania
       Supreme Court concluded that USPS’s existing delivery
       standards could not meet the timeline built into the Election
       Code and that circumstances beyond voters’ control should not
       lead to their disenfranchisement. Pa. Democratic Party, 2020
       WL 5554644, at *18. The Court accordingly held that the
       Pennsylvania Constitution’s Free and Equal Elections Clause
       required a three-day extension of the ballot-receipt deadline for
       the November 3 general election. Id. at *18, *31. All ballots
       postmarked by 8:00 P.M. on Election Day and received by 5:00
       P.M. on the Friday after Election Day, November 6, would be
       considered timely and counted (“Deadline Extension”). Id. at
       *31. Ballots postmarked or signed after Election Day,
       November 3, would be rejected. Id. If the postmark on a ballot
       received before the November 6 deadline was missing or
       illegible, the ballot would be presumed to be timely unless “a
       preponderance of the evidence demonstrates that it was mailed
       after Election Day” (“Presumption of Timeliness”). Id.

                                     -12-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-113FiledDate Filed: 11/13/2020
                                             11/13/20   Page 14 of 56




       Shortly after the ruling, Pennsylvania voters were notified of
       the Deadline Extension and Presumption of Timeliness.

          D. Appeal to the U.S. Supreme Court, and This
          Litigation

              The Republican Party of Pennsylvania and several
       intervenors, including the President pro tempore of the
       Pennsylvania Senate, sought to challenge in the Supreme Court
       of the United States the constitutionality of the Pennsylvania
       Supreme Court’s ruling. Because the November election date
       was fast approaching, they filed an emergency application for
       a stay of the Pennsylvania Supreme Court’s order pending
       review on the merits. The U.S. Supreme Court denied the
       emergency stay request in a 4-4 decision. Republican Party of
       Pa. v. Boockvar, No. 20A54, 592 U.S. __, 2020 WL 6128193
       (Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53, 592 U.S.
       __, 2020 WL 6128194 (Oct. 19, 2020). After denial of the stay,
       the petitioners moved for expedited consideration of their
       petition for certiorari. In denying that motion, Justice Alito
       noted that, per the Pennsylvania Attorney General, all county
       boards of elections would segregate ballots received during the
       Deadline Extension period from those received by 8:00 P.M.
       on Election Day. Republican Party of Pa. v. Boockvar, No.
       20-542, 592 U.S. __, 2020 WL 6304626, at *2 (Oct. 28, 2020)
       (Alito, J., statement). Justice Alito later issued an order
       requiring that all county boards of elections segregate such
       ballots and count them separately. Republican Party of Pa. v.
       Boockvar, No. 20A84, 2020 WL 6536912 (Mem.) (U.S. Nov.
       6, 2020) (Alito, J.).


                                    -13-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-114FiledDate Filed: 11/13/2020
                                             11/13/20   Page 15 of 56




              In the meantime, on October 22, 2020, three days after
       the U.S. Supreme Court declined to stay the Pennsylvania
       Supreme Court’s order, Plaintiffs herein filed this suit in the
       Western District of Pennsylvania. Plaintiffs are four registered
       voters from Somerset County, Pennsylvania, who planned to
       vote in person on Election Day (“Voter Plaintiffs”) and
       Pennsylvania congressional candidate Jim Bognet.
       Defendants are Secretary Boockvar and each Pennsylvania
       county’s board of elections.

              Bognet, the congressional candidate, claimed that the
       Deadline Extension and Presumption of Timeliness “allow[]
       County Boards of Elections to accept votes . . . that would
       otherwise be unlawful” and “undermine[] his right to run in an
       election where Congress has paramount authority to set the
       ‘times, places, and manner’” of Election Day. Bognet v.
       Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2 (W.D.
       Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by voting
       in person, they had to comply with the single, uniform federal
       Election Day deadline, whereas mail-in voters could submit
       votes any time before 5:00 P.M. on November 6. Id. Thus,
       they alleged, the Pennsylvania Supreme Court treated them in
       an arbitrary and disparate way by elevating mail-in voters to a
       “preferred class of voters” in violation of the U.S.
       Constitution’s Equal Protection Clause and the single, uniform,
       federal Election Day set by Congress. Id. The Voter Plaintiffs
       also asserted that counting ballots received after Election Day
       during the Deadline Extension period would unlawfully dilute
       their votes in violation of the Equal Protection Clause. Id.

              All Plaintiffs sought to enjoin Defendants from
       counting ballots received during the Deadline Extension
                                     -14-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-115FiledDate Filed: 11/13/2020
                                             11/13/20   Page 16 of 56




       period. Id. They also sought a declaration that the Deadline
       Extension and Presumption of Timeliness are unconstitutional
       under the Elections Clause and the Electors Clause as well as
       the Equal Protection Clause. Id. Because Plaintiffs filed their
       suit less than two weeks before Election Day, they moved for
       a temporary restraining order (“TRO”), expedited hearing, and
       preliminary injunction. Id.

               The District Court commendably accommodated
       Plaintiffs’ request for an expedited hearing, then expeditiously
       issued a thoughtful memorandum order on October 28,
       denying the motion for a TRO and preliminary injunction. Id.
       at *7. The District Court held that Bognet lacked standing
       because his claims were too speculative and not redressable.
       Id. at *3. Similarly, the District Court concluded that the Voter
       Plaintiffs lacked standing to bring their Equal Protection voter
       dilution claim because they alleged only a generalized
       grievance. Id. at *5.

               At the same time, the District Court held that the Voter
       Plaintiffs had standing to pursue their Equal Protection
       arbitrary-and-disparate-treatment claim. But it found that the
       Deadline Extension did not engender arbitrary and disparate
       treatment because that provision did not extend the period for
       mail-in voters to actually cast their ballots; rather, the
       extension only directed that the timely cast ballots of mail-in
       voters be counted. Id. As to the Presumption of Timeliness,
       the District Court held that the Voter Plaintiffs were likely to
       succeed on the merits of their arbitrary-and-disparate-
       treatment challenge. Id. at *6. Still, the District Court declined
       to grant a TRO because the U.S. Supreme Court “has
       repeatedly emphasized that . . . federal courts should ordinarily
                                     -15-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-116FiledDate Filed: 11/13/2020
                                             11/13/20   Page 17 of 56




       not alter the election rules on the eve of an election.” Id. at *7
       (citing Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam)).
       The District Court concluded that with “less than two weeks
       before the election. . . . [g]ranting the relief Plaintiffs seek
       would result in significant voter confusion; precisely the kind
       of confusion that Purcell seeks to avoid.” Id.

              Plaintiffs appealed the denial of their motion for a TRO
       and preliminary injunction to this Court on October 29, less
       than a week before Election Day. Plaintiffs requested an
       expedited briefing schedule: specifically, their opening brief
       would be due on October 30 and the response briefs on
       November 2. Notably, Plaintiffs sought to file a reply brief on
       November 3—Election Day. Appellants’ Emergency Mot. for
       Expedited Briefing, Dkt. No. 17. Defendants opposed the
       expedited briefing schedule, arguing that Plaintiffs’ own delay
       had caused the case to reach this Court mere days before the
       election. Sec’y Boockvar’s Opp. to Appellants’ Emergency
       Mot. for Expedited Briefing, Dkt. No. 33. Defendants also
       contended that Plaintiffs sought to punish voters by
       invalidating the very rules mail-in voters had relied on when
       they cast their ballots. Defendants asked us to deny the motion
       for expedited briefing and offered to supply us with the actual
       numbers of mail-in ballots received during the Deadline
       Extension period together with an approximate count of how
       many of those mail-in ballots lacked legible postmarks. Id.

              Even had we granted Plaintiffs’ motion for expedited
       briefing, the schedule they proposed would have effectively
       foreclosed us from ruling on this appeal before Election Day.
       So we denied Plaintiffs’ motion and instead ordered that their
       opening brief be filed by November 6. Order, No. 20-3214,
                                     -16-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-117FiledDate Filed: 11/13/2020
                                             11/13/20   Page 18 of 56




       Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file
       response briefs by November 9, forgoing receipt of a reply
       brief.4 Id. With the matter now fully briefed, we consider
       Plaintiffs’ appeal of the District Court’s denial of a TRO and
       preliminary injunction.

                       II.    STANDARD OF REVIEW

             The District Court exercised jurisdiction under 28
       U.S.C. § 1331. We exercise jurisdiction under § 1292(a)(1).

               Ordinarily, an order denying a TRO is not immediately
       appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
       159 (3d Cir. 2020). Here, although Bognet and the Voter
       Plaintiffs styled their motion as an Emergency Motion for a
       TRO and Preliminary Injunction, see Bognet v. Boockvar, No.
       3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
       District Court’s order plainly went beyond simply ruling on the
       TRO request.

               Plaintiffs filed their motion for a TRO and a preliminary
       injunction on October 22, along with a supporting brief.
       Defendants then filed briefs opposing the motion, with
       Plaintiffs filing a reply in support of their motion. The District
       Court heard argument from the parties, remotely, during a 90-
       minute hearing. The next day, the District Court ruled on the
       merits of the request for injunctive relief. Bognet, 2020 WL
       6323121, at *7. The District Court’s Memorandum Order

       4
         Because we have received comprehensive briefing, and given
       the weighty public interest in a prompt ruling on the matter
       before us, we have elected to forgo oral argument.
                                     -17-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-118FiledDate Filed: 11/13/2020
                                             11/13/20   Page 19 of 56




       denied both Bognet and the Voter Plaintiffs the affirmative
       relief they sought to obtain prior to Election Day, confirming
       that the Commonwealth was to count mailed ballots received
       after the close of the polls on Election Day but before 5:00 P.M.
       on November 6.

                In determining whether Bognet and the Voter Plaintiffs
       had standing to sue, we resolve a legal issue that does not re-
       quire resolution of any factual dispute. Our review is de novo.
       Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 266 (3d Cir.
       2014). “When reviewing a district court’s denial of a prelimi-
       nary injunction, we review the court’s findings of fact for clear
       error, its conclusions of law de novo, and the ultimate decision
       . . . for an abuse of discretion.” Reilly v. City of Harrisburg,
       858 F.3d 173, 176 (3d Cir. 2017) (quoting Bimbo Bakeries
       USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d Cir. 2010))
       (cleaned up).

                               III.   ANALYSIS

          A. Standing

                Derived from separation-of-powers principles, the law
       of standing “serves to prevent the judicial process from being
       used to usurp the powers of the political branches.” Clapper v.
       Amnesty Int’l USA, 568 U.S. 398, 408 (2013) (citations
       omitted). Article III of the U.S. Constitution vests “[t]he
       judicial Power of the United States” in both the Supreme Court
       and “such inferior Courts as the Congress may from time to
       time ordain and establish.” U.S. Const. art. III, § 1. But this
       “judicial Power” extends only to “Cases” and “Controversies.”
       Id. art. III, § 2; see also Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
                                      -18-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-119FiledDate Filed: 11/13/2020
                                             11/13/20   Page 20 of 56




       1547 (2016). To ensure that judges avoid rendering impermis-
       sible advisory opinions, parties seeking to invoke federal
       judicial power must first establish their standing to do so.
       Spokeo, 136 S. Ct. at 1547.

               Article III standing doctrine speaks in jargon, but the
       gist of its meaning is plain enough. To bring suit, you—and
       you personally—must be injured, and you must be injured in a
       way that concretely impacts your own protected legal interests.
       If you are complaining about something that does not harm
       you—and does not harm you in a way that is concrete—then
       you lack standing. And if the injury that you claim is an injury
       that does no specific harm to you, or if it depends on a harm
       that may never happen, then you lack an injury for which you
       may seek relief from a federal court. As we will explain below,
       Plaintiffs here have not suffered a concrete, particularized, and
       non-speculative injury necessary under the U.S. Constitution
       for them to bring this federal lawsuit.

               The familiar elements of Article III standing require a
       plaintiff to have “(1) suffered an injury in fact, (2) that is fairly
       traceable to the challenged conduct of the defendant, and (3)
       that is likely to be redressed by a favorable judicial decision.”
       Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–
       61 (1992); Friends of the Earth, Inc. v. Laidlaw Env’t Servs.
       (TOC), Inc., 528 U.S. 167, 180–81 (2000)). To plead an injury
       in fact, the party invoking federal jurisdiction must establish
       three sub-elements: first, the “invasion of a legally protected
       interest”; second, that the injury is both “concrete and particu-
       larized”; and third, that the injury is “actual or imminent, not
       conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548
       (quoting Lujan, 504 U.S. at 560); see also Mielo v. Steak ’n
                                       -19-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-120FiledDate Filed: 11/13/2020
                                             11/13/20   Page 21 of 56




       Shake Operations, 897 F.3d 467, 479 n.11 (3d Cir. 2018). The
       second sub-element requires that the injury “affect the plaintiff
       in a personal and individual way.” Lujan, 504 U.S. at 560 n.1.
       As for the third, when a plaintiff alleges future injury, such
       injury must be “certainly impending.” Clapper, 568 U.S. at
       409 (quoting Lujan, 504 U.S. at 565 n.2). Allegations of
       “possible” future injury simply aren’t enough. Id. (quoting
       Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). All ele-
       ments of standing must exist at the time the complaint is filed.
       See Lujan, 504 U.S. at 569 n.4.

               With these guideposts in mind, we turn to whether
       Plaintiffs have pleaded an Article III injury. They bring several
       claims under 42 U.S.C. § 1983, asserting deprivation of their
       constitutional rights. They allege that Defendants’ implemen-
       tation of the Pennsylvania Supreme Court’s Deadline
       Extension and Presumption of Timeliness violates the
       Elections Clause of Article I, the Electors Clause of Article II,
       and the Equal Protection Clause of the Fourteenth Amendment.
       Because Plaintiffs lack standing to assert these claims, we will
       affirm the District Court’s denial of injunctive relief.

              1. Plaintiffs lack standing under the Elections
                 Clause and Electors Clause.

              Federal courts are not venues for plaintiffs to assert a
       bare right “to have the Government act in accordance with
       law.” Allen v. Wright, 468 U.S. 737, 754 (1984), abrogated on
       other grounds by Lexmark Int’l, Inc. v. Static Control
       Components, Inc., 572 U.S. 118, 126–27 (2014). When the
       alleged injury is undifferentiated and common to all members
       of the public, courts routinely dismiss such cases as
                                     -20-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-121FiledDate Filed: 11/13/2020
                                             11/13/20   Page 22 of 56




       “generalized grievances” that cannot support standing. United
       States v. Richardson, 418 U.S. 166, 173–75 (1974). Such is
       the case here insofar as Plaintiffs, and specifically candidate
       Bognet, theorize their harm as the right to have government
       administered in compliance with the Elections Clause and
       Electors Clause.

               To begin with, private plaintiffs lack standing to sue for
       alleged injuries attributable to a state government’s violations
       of the Elections Clause. For example, in Lance v. Coffman,
       549 U.S. 437 (2007) (per curiam), four private citizens
       challenged in federal district court a Colorado Supreme Court
       decision invalidating a redistricting plan passed by the state
       legislature and requiring use of a redistricting plan created by
       Colorado state courts. Id. at 438. The plaintiffs alleged that
       the Colorado Supreme Court’s interpretation of the Colorado
       Constitution violated the Elections Clause “by depriving the
       state legislature of its responsibility to draw congressional
       districts.” Id. at 441. The U.S. Supreme Court held that the
       plaintiffs lacked Article III standing because they claimed
       harm only to their interest, and that of every citizen, in proper
       application of the Elections Clause. Id. at 442 (“The only
       injury plaintiffs allege is that the law—specifically the
       Elections Clause—has not been followed.”). Their relief
       would have no more directly benefitted them than the public at
       large. Id. The same is true here. If anything, Plaintiffs’
       “interest in the State’s ability to ‘enforce its duly enacted
       laws’” is even less compelling because Pennsylvania’s
       “election officials support the challenged decree.” Republican
       Nat’l Comm. v. Common Cause R.I., No. 20A28, 591 U.S. __,
       2020 WL 4680151 (Mem.), at *1 (Aug. 13, 2020) (quoting
       Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018)).
                                     -21-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-122FiledDate Filed: 11/13/2020
                                             11/13/20   Page 23 of 56




               Because the Elections Clause and the Electors Clause
       have “considerable similarity,” Ariz. State Legislature v. Ariz.
       Indep. Redistricting Comm’n, 576 U.S. 787, 839 (2015)
       (Roberts, C.J., dissenting) (discussing how Electors Clause
       similarly vests power to determine manner of appointing elec-
       tors in “the Legislature” of each State), the same logic applies
       to Plaintiffs’ alleged injury stemming from the claimed viola-
       tion of the Electors Clause. See also Foster, 522 U.S. at 69
       (characterizing Electors Clause as Elections Clause’s
       “counterpart for the Executive Branch”); U.S. Term Limits,
       Inc. v. Thornton, 514 U.S. 779, 804–05 (1995) (noting that
       state’s “duty” under Elections Clause “parallels the duty”
       described by Electors Clause).

                Even a party that meets Article III standing require-
       ments must ordinarily rest its claim for relief on violation of its
       own rights, not those of a third party. Pitt News v. Fisher, 215
       F.3d 354, 361–62 (3d Cir. 2000). Plaintiffs assert that the
       Pennsylvania Supreme Court’s Deadline Extension and
       Presumption of Timeliness usurped the General Assembly’s
       prerogative under the Elections Clause to prescribe “[t]he
       Times, Places and Manner of holding Elections.” U.S. Const.
       art. I, § 4, cl. 1. The Elections Clause grants that right to “the
       Legislature” of “each State.” Id. Plaintiffs’ Elections Clause
       claims thus “belong, if they belong to anyone, only to the
       Pennsylvania General Assembly.” Corman v. Torres, 287 F.
       Supp. 3d 558, 573 (M.D. Pa. 2018) (three-judge panel) (per
       curiam). Plaintiffs here are four individual voters and a candi-
       date for federal office; they in no way constitute the General
       Assembly, nor can they be said to comprise any part of the law-
       making processes of Pennsylvania. Ariz. State Legislature,

                                      -22-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-123FiledDate Filed: 11/13/2020
                                             11/13/20   Page 24 of 56




       576 U.S. at 824.5 Because Plaintiffs are not the General
       Assembly, nor do they bear any conceivable relationship to
       state lawmaking processes, they lack standing to sue over the
       alleged usurpation of the General Assembly’s rights under the
       Elections and Electors Clauses. No member of the General
       Assembly is a party to this lawsuit.

               That said, prudential standing can suspend Article III’s
       general prohibition on a litigant’s raising another person’s
       legal rights. Yet Plaintiffs don’t fit the bill. A plaintiff may
       assert the rights of another if he or she “has a ‘close’ relation-
       ship with the person who possesses the right” and “there is a
       ‘hindrance’ to the possessor’s ability to protect his own
       interests.” Kowalski v. Tesmer, 543 U.S. 125, 130 (2004)
       (citation omitted). Plaintiffs cannot invoke this exception to
       the rule against raising the rights of third parties because they
       enjoy no close relationship with the General Assembly, nor

       5
         Bognet seeks to represent Pennsylvania in Congress, but even
       if he somehow had a relationship to state lawmaking processes,
       he would lack personal standing to sue for redress of the
       alleged “institutional injury (the diminution of legislative
       power), which necessarily damage[d] all Members of [the
       legislature] . . . equally.” Raines v. Byrd, 521 U.S. 811, 821
       (1997) (plaintiffs were six out of 535 members of Congress);
       see also Corman, 287 F. Supp. 3d at 568–69 (concluding that
       “two of 253 members of the Pennsylvania General Assembly”
       lacked standing to sue under Elections Clause for alleged
       “deprivation of ‘their legislative authority to apportion
       congressional districts’”); accord Va. House of Delegates v.
       Bethune-Hill, 139 S. Ct. 1945, 1953 (2019).

                                     -23-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-124FiledDate Filed: 11/13/2020
                                             11/13/20   Page 25 of 56




       have they alleged any hindrance to the General Assembly’s
       ability to protect its own interests. See, e.g., Corman, 287 F.
       Supp. 3d at 573. Nor does Plaintiffs’ other theory of prudential
       standing, drawn from Bond v. United States, 564 U.S. 211
       (2011), advance the ball.

               In Bond, the Supreme Court held that a litigant has pru-
       dential standing to challenge a federal law that allegedly
       impinges on the state’s police powers, “in contravention of
       constitutional principles of federalism” enshrined in the Tenth
       Amendment. Id. at 223–24. The defendant in Bond challenged
       her conviction under 18 U.S.C. § 229, which Congress enacted
       to comply with a chemical weapons treaty that the United
       States had entered. Id. at 214–15. Convicted under the statute
       she sought to challenge, Bond satisfied Article III’s standing
       requirements. Id. at 217 (characterizing Bond’s sentence and
       incarceration as concrete, and redressable by invalidation of
       her conviction); id. at 224–25 (noting that Bond was subject to
       “[a] law,” “prosecution,” and “punishment” she might not have
       faced “if the matter were left for the Commonwealth of
       Pennsylvania to decide”). She argued that her conduct was
       “local in nature” such that § 229 usurped the Commonwealth’s
       reserved police powers. Id. Rejecting the Government’s
       contention that Bond was barred as a third party from asserting
       the rights of the Commonwealth, id. at 225, the Court held that
       “[t]he structural principles secured by the separation of powers
       protect the individual as well” as the State. Id. at 222
       (“Federalism also protects the liberty of all persons within a
       State by ensuring that laws enacted in excess of delegated
       governmental power cannot direct or control their actions. . . .
       When government acts in excess of its lawful powers, that
       [personal] liberty is at stake.”).
                                    -24-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-125FiledDate Filed: 11/13/2020
                                             11/13/20   Page 26 of 56




              But the nub of Plaintiffs’ argument here is that the Penn-
       sylvania Supreme Court intruded on the authority delegated to
       the Pennsylvania General Assembly under Articles I and II of
       the U.S. Constitution to regulate federal elections. They do not
       allege any violation of the Tenth Amendment, which provides
       that “[t]he powers not delegated to the United States by the
       Constitution, nor prohibited by it to the States, are reserved to
       the States respectively, or to the people.” U.S. Const. amend.
       X. Nor could they. After all, states have no inherent or
       reserved power over federal elections. U.S. Term Limits, 514
       U.S. at 804–05. When “deciding issues raised under the
       Elections Clause,” courts “need not be concerned with
       preserving a ‘delicate balance’ between competing
       sovereigns.” Gonzalez v. Arizona, 677 F.3d 383, 392 (9th Cir.
       2012). Either federal and state election law “operate
       harmoniously in a single procedural scheme,” or they don’t—
       and the federal law preempts (“alter[s]”) state election law
       under the Elections Clause. Id. at 394. An assessment that the
       Pennsylvania Supreme Court lacked the legislative authority
       under the state’s constitution necessary to comply with the
       Elections Clause (Appellants’ Br. 24–27) does not implicate
       Bond, the Tenth Amendment, or even Article VI’s Supremacy
       Clause.6 See Gonzalez, 677 F.3d at 390–92 (contrasting

       6
         Our conclusion departs from the recent decision of an Eighth
       Circuit panel which, over a dissent, concluded that candidates
       for the position of presidential elector had standing under Bond
       to challenge a Minnesota state-court consent decree that
       effectively extended the receipt deadline for mailed ballots.
       See Carson v. Simon, No. 20-3139, 2020 WL 6335967, at *5
       (8th Cir. Oct. 29, 2020). The Carson court appears to have
                                     -25-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-126FiledDate Filed: 11/13/2020
                                             11/13/20   Page 27 of 56




       Elections Clause with Supremacy Clause and describing for-
       mer as “unique,” containing “[an] unusual delegation of
       power,” and “unlike virtually all other provisions of the
       Constitution”). And, of course, third-party standing under
       Bond still presumes that the plaintiff otherwise meets the re-
       quirements of Article III; as discussed above, Plaintiffs do not.

              Plaintiff Bognet, a candidate for Congress who is
       currently a private citizen, does not plead a cognizable injury
       by alleging a “right to run in an election where Congress has
       paramount authority,” Compl. ¶ 69, or by pointing to a
       “threatened” reduction in the competitiveness of his election
       from counting absentee ballots received within three days after
       Election Day. Appellants’ Br. 21. Bognet does not explain
       how that “right to run” affects him in a particularized way
       when, in fact, all candidates in Pennsylvania, including
       Bognet’s opponent, are subject to the same rules. And Bognet
       does not explain how counting more timely cast votes would
       lead to a less competitive race, nor does he offer any evidence
       tending to show that a greater proportion of mailed ballots
       received after Election Day than on or before Election Day
       would be cast for Bognet’s opponent. What’s more, for Bognet
       to have standing to enjoin the counting of ballots arriving after
       Election Day, such votes would have to be sufficient in number
       to change the outcome of the election to Bognet’s detriment.
       See, e.g., Sibley v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C.

       cited language from Bond without considering the context—
       specifically, the Tenth Amendment and the reserved police
       powers—in which the U.S. Supreme Court employed that
       language. There is no precedent for expanding Bond beyond
       this context, and the Carson court cited none.
                                     -26-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-127FiledDate Filed: 11/13/2020
                                             11/13/20   Page 28 of 56




       2013) (“[E]ven if the Court granted the requested relief,
       [plaintiff] would still fail to satisfy the redressability element
       [of standing] because enjoining defendants from casting the . .
       . votes would not change the outcome of the election.” (citing
       Newdow v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010)
       (citations omitted)). Bognet does not allege as much, and such
       a prediction was inherently speculative when the complaint
       was filed. The same can be said for Bognet’s alleged
       wrongfully incurred expenditures and future expenditures.
       Any harm Bognet sought to avoid in making those
       expenditures was not “certainly impending”—he spent the
       money to avoid a speculative harm. See Donald J. Trump for
       Pres., Inc. v. Boockvar, No. 2:20-cv-966, 2020 WL 5997680,
       at *36 (W.D. Pa. Oct. 10, 2020). Nor are those expenditures
       “fairly traceable” under Article III to the actions that Bognet
       challenges. See, e.g., Clapper, 568 U.S. at 402, 416 (rejecting
       argument that plaintiff can “manufacture standing by choosing
       to make expenditures based on hypothetical future harm that is
       not certainly impending”).7

             Plaintiffs therefore lack Article III standing to challenge
       Defendants’ implementation of the Pennsylvania Supreme



       7
        The alleged injury specific to Bognet does not implicate the
       Qualifications Clause or exclusion from Congress, Powell v.
       McCormack, 395 U.S. 486, 550 (1969), nor the standing of
       members of Congress to bring actions alleging separation-of-
       powers violations. Moore v. U.S. House of Reps., 733 F.2d
       946, 959 (D.C. Cir. 1984) (Scalia, J., concurring).

                                     -27-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-128FiledDate Filed: 11/13/2020
                                             11/13/20   Page 29 of 56




       Court’s Deadline Extension and Presumption of Timeliness
       under the Elections Clause and Electors Clause.

              2. The Voter Plaintiffs lack standing under the
                 Equal Protection Clause.

               Stressing the “personal” nature of the right to vote, the
       Voter Plaintiffs assert two claims under the Equal Protection
       Clause.8 First, they contend that the influence of their votes,
       cast in person on Election Day, is “diluted” both by (a) mailed
       ballots cast on or before Election Day but received between
       Election Day and the Deadline Extension date, ballots which
       Plaintiffs assert cannot be lawfully counted; and (b) mailed
       ballots that were unlawfully cast (i.e., placed in the mail) after
       Election Day but are still counted because of the Presumption
       of Timeliness. Second, the Voter Plaintiffs allege that the
       Deadline Extension and the Presumption of Timeliness create
       a preferred class of voters based on “arbitrary and disparate
       treatment” that values “one person’s vote over that of another.”
       Bush v. Gore, 531 U.S. 98, 104–05 (2000). The Voter
       Plaintiffs lack Article III standing to assert either injury.

                 a. Vote Dilution

              As discussed above, the foremost element of standing is
       injury in fact, which requires the plaintiff to show a harm that
       is both “concrete and particularized” and “actual or imminent,
       not conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547–
       48 (citation omitted). The Voter Plaintiffs lack standing to

       8
         Only the Voter Plaintiffs bring the Equal Protection count in
       the Complaint; Bognet did not join that count.
                                     -28-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-129FiledDate Filed: 11/13/2020
                                             11/13/20   Page 30 of 56




       redress their alleged vote dilution because that alleged injury is
       not concrete as to votes counted under the Deadline Extension,
       nor is it particularized for Article III purposes as to votes
       counted under the Deadline Extension or the Presumption of
       Timeliness.

                    i.   No concrete injury from vote dilution
                         attributable to the Deadline Extension.

              The Voter Plaintiffs claim that Defendants’
       implementation of the Deadline Extension violates the Equal
       Protection Clause because “unlawfully” counting ballots
       received within three days of Election Day dilutes their votes.
       But the source of this purported illegality is necessarily a
       matter of state law, which makes any alleged harm abstract for
       purposes of the Equal Protection Clause. And the purported
       vote dilution is also not concrete because it would occur in
       equal proportion without the alleged procedural illegality—
       that is, had the General Assembly enacted the Deadline
       Extension, which the Voter Plaintiffs do not challenge
       substantively.9


       9
         We exclude the Presumption of Timeliness from our
       concreteness analysis. Plaintiffs allege that the federal statutes
       providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C.
       § 7, conflict with, and thus displace, any state law that would
       authorize voting after Election Day. They claim that the
       Presumption permits, theoretically at least, some voters whose
       ballots lack a legible postmark to vote after Election Day, in
       violation of these federal statutes. So unlike the Deadline
       Extension, Plaintiffs contend that the General Assembly could
                                     -29-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-130FiledDate Filed: 11/13/2020
                                             11/13/20   Page 31 of 56




              The concreteness of the Voter Plaintiffs’ alleged vote
       dilution stemming from the Deadline Extension turns on the
       federal and state laws applicable to voting procedures. Federal
       law does not provide for when or how ballot counting occurs.
       See, e.g., Trump for Pres., Inc. v. Way, No. 20-cv-01753, 2020
       WL 5912561, at *12 (D.N.J. Oct. 6, 2020) (“Plaintiffs direct
       the Court to no federal law regulating methods of determining
       the timeliness of mail-in ballots or requiring that mail-in ballots
       be postmarked.”); see also Smiley v. Holm, 285 U.S. 355, 366
       (1932) (noting that Elections Clause delegates to state
       lawmaking processes all authority to prescribe “procedure and
       safeguards” for “counting of votes”). Instead, the Elections
       Clause delegates to each state’s lawmaking function the
       authority to prescribe such procedural regulations applicable to
       federal elections. U.S. Term Limits, 514 U.S. at 832–35 (“The
       Framers intended the Elections Clause to grant States authority
       to create procedural regulations . . . . [including] ‘whether the
       electors should vote by ballot or vivâ voce . . . .’” (quoting
       James Madison, 2 Records of the Federal Convention of 1787,
       at 240 (M. Farrand ed. 1911) (cleaned up)); Smiley, 285 U.S.
       at 366 (describing state authority under Elections Clause “to
       provide a complete code for congressional elections . . . in


       not enact the Presumption consistent with the Constitution.
       This conceptualization of injury is thus more properly
       characterized as “concrete” than is the purported Deadline
       Extension injury attributable to voters having their timely
       voted ballots received and counted after Election Day. That
       said, we express no opinion about whether the Voter Plaintiffs
       have, in fact, alleged such a concrete injury for standing
       purposes.
                                      -30-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-131FiledDate Filed: 11/13/2020
                                             11/13/20   Page 32 of 56




       relation to notices, registration, supervision of voting,
       protection of voters, prevention of fraud and corrupt practices,
       counting of votes, duties of inspectors and canvassers, and
       making and publication of election returns”). That delegation
       of authority embraces all procedures “which experience shows
       are necessary in order to enforce the fundamental right
       involved.” Smiley, 285 U.S. at 366. Congress exercises its
       power to “alter” state election regulations only if the state
       regime cannot “operate harmoniously” with federal election
       laws “in a single procedural scheme.” Gonzalez, 677 F.3d at
       394.

              The Deadline Extension and federal laws setting the
       date for federal elections can, and indeed do, operate harmoni-
       ously. At least 19 other States and the District of Columbia
       have post-Election Day absentee ballot receipt deadlines.10

       10
         See AS § 15.20.081(e) & (h) (Alaska – 10 days after Election
       Day if postmarked on or before Election Day); West’s Ann.
       Cal. Elec. Code § 3020(b) (California – three days after
       Election Day if postmarked on or before Election Day); DC ST
       § 1-1001.05(a)(10A) (District of Columbia – seven days after
       the election if postmarked on or before Election Day); 10 ILCS
       5/19-8, 5/18A-15 (Illinois – 14 days after the election if
       postmarked on or before Election Day); K.S.A. 25-1132
       (Kansas – three days after the election if postmarked before the
       close of polls on Election Day); MD Code, Elec. Law, § 9-505
       (Maryland – the second Friday after Election Day if
       postmarked on or before Election Day); Miss. Code Ann. § 23-
       15-637 (Mississippi – five business days after Election Day if
       postmarked on or before Election Day); NV Rev Stat § 293.317
       (Nevada – by 5:00 P.M. on the seventh day after Election Day
                                    -31-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-132FiledDate Filed: 11/13/2020
                                             11/13/20   Page 33 of 56




       And many States also accept absentee ballots mailed by over-
       seas uniformed servicemembers that are received after Election
       Day, in accordance with the federal Uniformed and Overseas


       if postmarked by Election Day, and ballots with unclear
       postmarks must be received by 5:00 P.M. on the third day after
       Election Day); N.J.S.A. 19:63-22 (New Jersey – 48 hours after
       polls close if postmarked on or before Election Day);
       McKinney’s Elec. Law § 8-412 (New York – seven days after
       the election for mailed ballots postmarked on Election Day);
       N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta, Nos. 20-
       2104, 20-2107, 2020 WL 6156302, at *2 (4th Cir. Oct. 20,
       2020) (North Carolina – recognizing extension from three to
       nine days after the election the deadline for mail ballots
       postmarked on or before Election Day); Texas Elec. Code §
       86.007 (the day after the election by 5:00 P.M. if postmarked
       on or before Election Day); Va. Code 24.2-709 (Virginia – by
       noon on the third day after the election if postmarked on or
       before Election Day); West’s RCWA 29A.40.091
       (Washington – no receipt deadline for ballots postmarked on
       or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West
       Virginia – five days after the election if postmarked on or
       before Election Day); see also Iowa Code § 53.17(2) (by noon
       the Monday following the election if postmarked by the day
       before Election Day); NDCC 16.1-07-09 (North Dakota –
       before the canvass if postmarked the day before Election Day);
       R.C. § 3509.05 (Ohio – 10 days after the election if postmarked
       by the day before Election Day); Utah Code Ann. § 20A-3a-
       204 (seven to 14 days after the election if postmarked the day
       before the election).

                                    -32-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-133FiledDate Filed: 11/13/2020
                                             11/13/20   Page 34 of 56




       Citizens Absentee Voting Act, 52 U.S.C. §§ 20301–20311. So
       the Voter Plaintiffs’ only cognizable basis for alleging dilution
       from the “unlawful” counting of invalid ballots is state law
       defining lawful and unlawful ballot counting practices. Cf.
       Wise v. Circosta, Nos. 20-2104, 20-2107, 2020 WL 6156302,
       at *5 (4th Cir. Oct. 20, 2020) (“Whether ballots are illegally
       counted if they are received more than three days after Election
       Day depends on an issue of state law from which we must
       abstain.” (emphasis in original)), application for injunctive
       relief denied sub nom. Moore v. Circosta, No. 20A72, 592 U.S.
       __, 2020 WL 6305036 (Oct. 28, 2020). The Voter Plaintiffs
       seem to admit as much, arguing “that counting votes that are
       unlawful under the General Assembly’s enactments will
       unconstitutionally dilute the lawful votes” cast by the Voter
       Plaintiffs. Appellants’ Br. 38; see also id. at 31. In other
       words, the Voter Plaintiffs say that the Election Day ballot
       receipt deadline in Pennsylvania’s codified election law
       renders the ballots untimely and therefore unlawful to count.
       Defendants, for their part, contend that the Pennsylvania
       Supreme Court’s extension of that deadline under the Free and
       Equal Elections Clause of the state constitution renders them
       timely, and therefore lawful to count.

              This conceptualization of vote dilution—state actors
       counting ballots in violation of state election law—is not a
       concrete harm under the Equal Protection Clause of the
       Fourteenth Amendment. Violation of state election laws by
       state officials or other unidentified third parties is not always
       amenable to a federal constitutional claim. See Shipley v.
       Chicago Bd. of Election Comm’rs, 947 F.3d 1056, 1062 (7th
       Cir. 2020) (“A deliberate violation of state election laws by
       state election officials does not transgress against the
                                     -33-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-134FiledDate Filed: 11/13/2020
                                             11/13/20   Page 35 of 56




       Constitution.”) (cleaned up); Powell v. Power, 436 F.2d 84, 88
       (2d Cir. 1970) (rejecting Equal Protection Clause claim arising
       from state’s erroneous counting of votes cast by voters
       unqualified to participate in closed primary). “It was not
       intended by the Fourteenth Amendment . . . that all matters
       formerly within the exclusive cognizance of the states should
       become matters of national concern.” Snowden v. Hughes, 321
       U.S. 1, 11 (1944).

               Contrary to the Voter Plaintiffs’ conceptualization, vote
       dilution under the Equal Protection Clause is concerned with
       votes being weighed differently. See Rucho v. Common Cause,
       139 S. Ct. 2484, 2501 (2019) (“‘[V]ote dilution’ in the one-
       person, one-vote cases refers to the idea that each vote must
       carry equal weight.” (emphasis added)); cf. Baten v. McMaster,
       967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27, 2020)
       (“[N]o vote in the South Carolina system is diluted. Every
       qualified person gets one vote and each vote is counted equally
       in determining the final tally.”). As explained below, the Voter
       Plaintiffs cannot analogize their Equal Protection claim to
       gerrymandering cases in which votes were weighted
       differently. Instead, Plaintiffs advance an Equal Protection
       Clause argument based solely on state officials’ alleged
       violation of state law that does not cause unequal treatment.
       And if dilution of lawfully cast ballots by the “unlawful”
       counting of invalidly cast ballots “were a true equal-protection
       problem, then it would transform every violation of state
       election law (and, actually, every violation of every law) into a
       potential federal equal-protection claim requiring scrutiny of
       the government’s ‘interest’ in failing to do more to stop the
       illegal activity.” Trump for Pres. v. Boockvar, 2020 WL

                                     -34-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-135FiledDate Filed: 11/13/2020
                                             11/13/20   Page 36 of 56




       5997680, at *45–46. That is not how the Equal Protection
       Clause works.11

               Even if we were to entertain an end-run around the
       Voter Plaintiffs’ lack of Elections Clause standing—by
       viewing the federal Elections Clause as the source of
       “unlawfulness” of Defendants’ vote counting—the alleged
       vote dilution would not be a concrete injury. Consider, as
       we’ve noted, that the Voter Plaintiffs take no issue with the
       content of the Deadline Extension; they concede that the
       General Assembly, as other state legislatures have done, could
       have enacted exactly the same Deadline Extension as a valid
       “time[], place[], and manner” regulation consistent with the
       Elections Clause. Cf. Snowden, 321 U.S. at 8 (concluding that
       alleged “unlawful administration by state officers of a state
       statute fair on its face, resulting in its unequal application to
       those who are entitled to be treated alike, is not a denial of
       equal protection” (emphasis added)); Powell, 436 F.2d at 88
       (“Uneven or erroneous application of an otherwise valid statute
       constitutes a denial of equal protection only if it represents
       ‘intentional or purposeful discrimination.’” (emphasis added)
       (quoting Snowden, 321 U.S. at 8)). Reduced to its essence, the

       11
          Bush v. Gore does not require us to perform an Equal
       Protection Clause analysis of Pennsylvania election law as
       interpreted by the Pennsylvania Supreme Court. See 531 U.S.
       at 109 (“Our consideration is limited to the present
       circumstances . . . .”); id. at 139–40 (Ginsburg, J., dissenting)
       (discussing “[r]are[]” occasions when Supreme Court rejected
       state supreme court’s interpretation of state law, one of which
       was in 1813 and others occurred during Civil Rights
       Movement—and none decided federal equal protection issues).
                                     -35-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-136FiledDate Filed: 11/13/2020
                                             11/13/20   Page 37 of 56




       Voter Plaintiffs’ claimed vote dilution would rest on their
       allegation that federal law required a different state organ to
       issue the Deadline Extension. The Voter Plaintiffs have not
       alleged, for example, that they were prevented from casting
       their votes, Guinn v. United States, 238 U.S. 347 (1915), nor
       that their votes were not counted, United States v. Mosley, 238
       U.S. 383 (1915). Any alleged harm of vote dilution that turns
       not on the proportional influence of votes, but solely on the
       federal illegality of the Deadline Extension, strikes us as
       quintessentially abstract in the election law context and
       “divorced from any concrete harm.” Spokeo, 136 S. Ct. at 1549
       (citing Summers v. Earth Island Inst., 555 U.S. 488, 496
       (2009)). That the alleged violation here relates to election law
       and the U.S. Constitution, rather than the mine-run federal
       consumer privacy statute, does not abrogate the requirement
       that a concrete harm must flow from the procedural illegality.
       See, e.g., Lujan, 504 U.S. at 576 (“[T]here is absolutely no
       basis for making the Article III inquiry turn on the source of
       the asserted right.”).

               The Voter Plaintiffs thus lack a concrete Equal
       Protection Clause injury for their alleged harm of vote dilution
       attributable to the Deadline Extension.

                   ii.   No particularized injury from votes counted
                         under the Deadline Extension or the
                         Presumption of Timeliness.

              The opposite of a “particularized” injury is a
       “generalized grievance,” where “the impact on plaintiff is
       plainly undifferentiated and common to all members of the
       public.” Id. at 575 (cleaned up); see also Lance, 549 U.S. at
                                     -36-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-137FiledDate Filed: 11/13/2020
                                             11/13/20   Page 38 of 56




       439. The District Court correctly held that the Voter Plaintiffs’
       “dilution” claim is a “paradigmatic generalized grievance that
       cannot support standing.” Bognet, 2020 WL 6323121, at *4
       (quoting Carson v. Simon, No. 20-cv-02030, 2020 WL
       6018957, at *7 (D. Minn. Oct. 12, 2020), rev’d on other
       grounds, No. 20-3139, 2020 WL 6335967 (8th Cir. Oct. 29,
       2020)).     The Deadline Extension and Presumption of
       Timeliness, assuming they operate to allow the illegal counting
       of unlawful votes, “dilute” the influence of all voters in
       Pennsylvania equally and in an “undifferentiated” manner and
       do not dilute a certain group of voters particularly.12

               Put another way, “[a] vote cast by fraud or mailed in by
       the wrong person through mistake,” or otherwise counted
       illegally, “has a mathematical impact on the final tally and thus
       on the proportional effect of every vote, but no single voter is
       specifically disadvantaged.” Martel v. Condos, No. 5:20-cv-
       00131, 2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such
       an alleged “dilution” is suffered equally by all voters and is not

       12
          In their complaint, the Voter Plaintiffs alleged that they are
       all “residents of Somerset County, a county where voters are
       requesting absentee ballots at a rate far less than the state
       average” and thus, somehow, the Voter Plaintiffs’ votes “will
       be diluted to a greater degree than other voters.” Compl. ¶ 71
       (emphasis in original). Plaintiffs continue to advance this
       argument on appeal in support of standing, and it additionally
       suffers from being a conjectural or hypothetical injury under
       the framework discussed infra Section III.A.2.b.ii. It is purely
       hypothetical that counties where a greater percentage of voters
       request absentee ballots will more frequently have those ballots
       received after Election Day.
                                     -37-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-138FiledDate Filed: 11/13/2020
                                             11/13/20   Page 39 of 56




       “particularized” for standing purposes. The courts to consider
       this issue are in accord. See id.; Carson, 2020 WL 6018957,
       at *7–8; Moore v. Circosta, Nos. 1:20-cv-00911, 1:20-cv-
       00912, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
       emergency injunction pending appeal denied sub nom. Wise v.
       Circosta, Nos. 20-2104, 20-2017, 2020 WL 6156302 (4th Cir.
       Oct. 20, 2020), application for injunctive relief denied sub
       nom. Moore v. Circosta, No. 20A72 (U.S. Oct. 28, 2020);
       Paher v. Cegavske, 457 F. Supp. 3d 919, 926–27 (D. Nev. Apr.
       30, 2020).

              But the Voter Plaintiffs argue that their purported “vote
       dilution” is an injury in fact sufficient to confer standing, and
       not a generalized grievance belonging to all voters, because the
       Supreme Court has “long recognized that a person’s right to
       vote is ‘individual and personal in nature.’” Gill v. Whitford,
       138 S. Ct. 1916, 1929 (2018) (quoting Reynolds v. Sims, 377
       U.S. 533, 561 (1964)).        “Thus, ‘voters who allege facts
       showing disadvantage to themselves as individuals have
       standing to sue’ to remedy that disadvantage.” Id. (quoting
       Baker v. Carr, 369 U.S. 186, 206 (1962)).

               The Voter Plaintiffs’ reliance on this language from
       Baker and Reynolds is misplaced. In Baker, the plaintiffs
       challenged Tennessee’s apportionment of seats in its
       legislature as violative of the Equal Protection Clause of the
       Fourteenth Amendment. 369 U.S. at 193. The Supreme Court
       held that the plaintiffs did have standing under Article III
       because “[t]he injury which appellants assert is that this
       classification disfavors the voters in the counties in which they
       reside, placing them in a position of constitutionally

                                     -38-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-139FiledDate Filed: 11/13/2020
                                             11/13/20   Page 40 of 56




       unjustifiable inequality vis-à-vis voters in irrationally favored
       counties.” Id. at 207–08.

               Although the Baker Court did not decide the merits of
       the Equal Protection claim, the Court in a series of cases—
       including Gray v. Sanders, 372 U.S. 368 (1963), and
       Reynolds—made clear that the Equal Protection Clause
       prohibits a state from “diluti[ng] . . . the weight of the votes of
       certain . . . voters merely because of where they reside[],” just
       as it prevents a state from discriminating on the basis of the
       voter’s race or sex. Reynolds, 377 U.S. at 557 (emphasis
       added). The Voter Plaintiffs consider it significant that the
       Court in Reynolds noted—though not in the context of
       standing—that “the right to vote” is “individual and personal
       in nature.” Id. at 561 (quoting United States v. Bathgate, 246
       U.S. 220, 227 (1918)). The Court then explained that a voter’s
       right to vote encompasses both the right to cast that vote and
       the right to have that vote counted without “debasement or
       dilution”:

              The right to vote can neither be denied outright,
              Guinn v. United States, 238 U.S. 347 [(1915)],
              Lane v. Wilson, 307 U.S. 268 [(1939)], nor
              destroyed by alteration of ballots, see United
              States v. Classic, 313 U.S. 299, 315 [(1941)], nor
              diluted by ballot-box stuffing, Ex parte Siebold,
              100 U.S. 371 [(1880)], United States v. Saylor,
              322 U.S. 385 [(1944)]. As the Court stated in
              Classic, “Obviously included within the right to
              choose, secured by the Constitution, is the right
              of qualified voters within a state to cast their

                                      -39-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-140FiledDate Filed: 11/13/2020
                                             11/13/20   Page 41 of 56




              ballots and have them counted . . . .” 313 U.S., at
              315.

                                       …

               “The right to vote includes the right to have the
              ballot counted. . . . It also includes the right to
              have the vote counted at full value without
              dilution or discount. . . . That federally protected
              right suffers substantial dilution . . . [where a]
              favored group has full voting strength . . . [and]
              [t]he groups not in favor have their votes
              discounted.”

       Reynolds, 377 U.S. at 555 & n.29 (alterations in last paragraph
       in original) (quoting South v. Peters, 339 U.S. 276, 279 (1950)
       (Douglas, J., dissenting)).

               Still, it does not follow from the labeling of the right to
       vote as “personal” in Baker and Reynolds that any alleged
       illegality affecting voting rights rises to the level of an injury
       in fact. After all, the Court has observed that the harms
       underlying a racial gerrymandering claim under the Equal
       Protection Clause “are personal” in part because they include
       the harm of a voter “being personally subjected to a racial
       classification.” Ala. Legis. Black Caucus v. Alabama, 575 U.S.
       254, 263 (2015) (cleaned up). Yet a voter “who complains of
       gerrymandering, but who does not live in a gerrymandered
       district, ‘assert[s] only a generalized grievance against
       governmental conduct of which he or she does not approve.’”
       Gill, 138 S. Ct. at 1930 (quoting United States v. Hayes, 515
       U.S. 737, 745 (1995)) (alteration in original). The key inquiry
                                      -40-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-141FiledDate Filed: 11/13/2020
                                             11/13/20   Page 42 of 56




       for standing is whether the alleged violation of the right to vote
       arises from an invidious classification—including those based
       on “race, sex, economic status, or place of residence within a
       State,” Reynolds, 377 U.S. at 561—to which the plaintiff is
       subject and in which “the favored group has full voting
       strength and the groups not in favor have their votes
       discounted,” id. at 555 n.29 (cleaned up). In other words,
       “voters who allege facts showing disadvantage to themselves”
       have standing to bring suit to remedy that disadvantage, Baker,
       369 U.S. at 206 (emphasis added), but a disadvantage to the
       plaintiff exists only when the plaintiff is part of a group of
       voters whose votes will be weighed differently compared to
       another group. Here, no Pennsylvania voter’s vote will count
       for less than that of any other voter as a result of the Deadline
       Extension and Presumption of Timeliness.13



       13
          Plaintiffs also rely on FEC v. Akins, 524 U.S. 11 (1998), for
       the proposition that a widespread injury—such as a mass tort
       injury or an injury “where large numbers of voters suffer
       interference with voting rights conferred by law”—does not
       become a “generalized grievance” just because many share
       it. Id. at 24–25. That’s true as far as it goes. But the Voter
       Plaintiffs have not alleged an injury like that at issue in
       Akins. There, the plaintiffs’ claimed injury was their inability
       to obtain information they alleged was required to be disclosed
       under the Federal Election Campaign Act. Id. at 21. The
       plaintiffs alleged a statutory right to obtain information and
       that the same information was being withheld. Here, the Voter
       Plaintiffs’ alleged injury is to their right under the Equal
       Protection Clause not to have their votes “diluted,” but the
                                     -41-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-142FiledDate Filed: 11/13/2020
                                             11/13/20   Page 43 of 56




               This conclusion cannot be avoided by describing one
       group of voters as “those . . . who lawfully vote in person and
       submit their ballots on time” and the other group of voters as
       those whose (mail-in) ballots arrive after Election Day and are
       counted because of the Deadline Extension and/or the
       Presumption of Timeliness. Appellants’ Br. 33 (emphasis in
       original). Although the former group, under Plaintiffs’ theory,
       should make up 100% of the total votes counted and the latter
       group 0%, there is simply no differential weighing of the votes.
       See Wise, 2020 WL 6156302, at *8 (Motz, J., concurring)
       (“But if the extension went into effect, plaintiffs’ votes would
       not count for less relative to other North Carolina voters. This
       is the core of an Equal Protection Clause challenge.” (emphasis
       in original)). Unlike the malapportionment or racial gerryman-
       dering cases, a vote cast by a voter in the so-called “favored”
       group counts not one bit more than the same vote cast by the
       “disfavored” group—no matter what set of scales one might
       choose to employ. Cf. Reynolds, 377 U.S. at 555 n.29. And,
       however one tries to draw a contrast, this division is not based
       on a voter’s personal characteristics at all, let alone a person’s
       race, sex, economic status, or place of residence. Two voters
       could each have cast a mail-in ballot before Election Day at the
       same time, yet perhaps only one of their ballots arrived by 8:00
       P.M. on Election Day, given USPS’s mail delivery process. It
       is passing strange to assume that one of these voters would be
       denied “equal protection of the laws” were both votes counted.
       U.S. Const. amend. XIV, § 1.



       Voter Plaintiffs have not alleged that their votes are less
       influential than any other vote.
                                     -42-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-143FiledDate Filed: 11/13/2020
                                             11/13/20   Page 44 of 56




                The Voter Plaintiffs also emphasize language from
       Reynolds that “[t]he right to vote can neither be denied outright
       . . . nor diluted by ballot-box stuffing.” 377 U.S. at 555 (citing
       Ex parte Siebold, 100 U.S. 371 (1879); United States v. Saylor,
       322 U.S. 385 (1944)). In the first place, casting a vote in
       accordance with a procedure approved by a state’s highest
       court—even assuming that approval violates the Elections
       Clause—is not equivalent to “ballot-box stuffing.” The
       Supreme Court has only addressed this “false”-tally type of
       dilution where the tally was false as a result of a scheme to cast
       falsified or fraudulent votes. See Saylor, 322 U.S. at 386. We
       are in uncharted territory when we are asked to declare that a
       tally that includes false or fraudulent votes is equivalent to a
       tally that includes votes that are or may be unlawful for non-
       fraudulent reasons, and so is more aptly described as
       “incorrect.” Cf. Gray, 372 U.S. at 386 (Harlan, J., dissenting)
       (“[I]t is hard to take seriously the argument that ‘dilution’ of a
       vote in consequence of a legislatively sanctioned electoral
       system can, without more, be analogized to an impairment of
       the political franchise by ballot box stuffing or other criminal
       activity.”).

               Yet even were this analogy less imperfect, it still would
       not follow that every such “false” or incorrect tally is an injury
       in fact for purposes of an Equal Protection Clause claim. The
       Court’s cases that describe ballot-box stuffing as an injury to
       the right to vote have arisen from criminal prosecutions under
       statutes making it unlawful for anyone to injure the exercise of
       another’s constitutional right. See, e.g., Ex parte Siebold, 100
       U.S. at 373–74 (application for writ of habeas corpus); Saylor,
       322 U.S. at 385–86 (criminal appeal regarding whether statute
       prohibiting “conspir[ing] to injure . . . any citizen in the free
                                     -43-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-144FiledDate Filed: 11/13/2020
                                             11/13/20   Page 45 of 56




       exercise . . . of any right or privilege secured to him by the
       Constitution” applied to conspiracy to stuff ballot boxes);
       Anderson v. United States, 417 U.S. 211, 226 (1974) (criminal
       prosecution for conspiracy to stuff ballot boxes under
       successor to statute in Saylor). Standing was, of course, never
       an issue in those cases because the Government was enforcing
       its criminal laws. Here, the Voter Plaintiffs, who bear the
       burden to show standing, have presented no instance in which
       an individual voter had Article III standing to claim an equal
       protection harm to his or her vote from the existence of an
       allegedly illegal vote cast by someone else in the same election.

               Indeed, the logical conclusion of the Voter Plaintiffs’
       theory is that whenever an elections board counts any ballot
       that deviates in some way from the requirements of a state’s
       legislatively enacted election code, there is a particularized
       injury in fact sufficient to confer Article III standing on every
       other voter—provided the remainder of the standing analysis
       is satisfied. Allowing standing for such an injury strikes us as
       indistinguishable from the proposition that a plaintiff has
       Article III standing to assert a general interest in seeing the
       “proper application of the Constitution and laws”—a
       proposition that the Supreme Court has firmly rejected. Lujan,
       504 U.S. at 573–74. The Voter Plaintiffs thus lack standing to
       bring their Equal Protection vote dilution claim.

                 b. Arbitrary and Disparate Treatment

              The Voter Plaintiffs also lack standing to allege an
       injury in the form of “arbitrary and disparate treatment” of a
       preferred class of voters because the Voter Plaintiffs have not
       alleged a legally cognizable “preferred class” for equal
                                     -44-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-145FiledDate Filed: 11/13/2020
                                             11/13/20   Page 46 of 56




       protection purposes, and because the alleged harm from votes
       counted solely due to the Presumption of Timeliness is
       hypothetical or conjectural.

                    i.   No legally protected “preferred class.”

              The District Court held that the Presumption of
       Timeliness creates a “preferred class of voters” who are “able
       to cast their ballots after the congressionally established
       Election Day” because it “extends the date of the election by
       multiple days for a select group of mail-in voters whose ballots
       will be presumed to be timely in the absence of a verifiable
       postmark.”14 Bognet, 2020 WL 6323121, at *6. The District
       Court reasoned, then, that the differential treatment between
       groups of voters is by itself an injury for standing purposes. To
       the District Court, this supposed “unequal treatment of voters .
       . . harms the [Voter] Plaintiffs because, as in-person voters,
       they must vote by the end of the congressionally established
       Election Day in order to have their votes counted.” Id. The
       District Court cited no case law in support of its conclusion that
       the injury it identified gives rise to Article III standing.

               The District Court’s analysis suffers from several flaws.
       First, the Deadline Extension and Presumption of Timeliness
       apply to all voters, not just a subset of “preferred” voters. It is
       an individual voter’s choice whether to vote by mail or in
       person, and thus whether to become a part of the so-called
       “preferred class” that the District Court identified. Whether to


       14
         The District Court did not find that the Deadline Extension
       created such a preferred class.
                                      -45-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-146FiledDate Filed: 11/13/2020
                                             11/13/20   Page 47 of 56




       join the “preferred class” of mail-in voters was entirely up to
       the Voter Plaintiffs.

               Second, it is not clear that the mere creation of so-called
       “classes” of voters constitutes an injury in fact. An injury in
       fact requires the “invasion of a legally protected interest.”
       Lujan, 504 U.S. at 560. We doubt that the mere existence of
       groupings of voters qualifies as an injury per se. “An equal
       protection claim will not lie by ‘conflating all persons not
       injured into a preferred class receiving better treatment’ than
       the plaintiff.” Thornton v. City of St. Helens, 425 F.3d 1158,
       1167 (9th Cir. 2005) (quoting Joyce v. Mavromatis, 783 F.2d
       56, 57 (6th Cir. 1986)); see also, e.g., Batra v. Bd. of Regents
       of Univ. of Neb., 79 F.3d 717, 721 (8th Cir. 1996) (“[T]he
       relevant prerequisite is unlawful discrimination, not whether
       plaintiff is part of a victimized class.”). More importantly, the
       Voter Plaintiffs have shown no disadvantage to themselves that
       arises simply by being separated into groupings. For instance,
       there is no argument that it is inappropriate that some voters
       will vote in person and others will vote by mail. The existence
       of these two groups of voters, without more, simply does not
       constitute an injury in fact to in-person voters.

              Plaintiffs may believe that injury arises because of a
       preference shown for one class over another. But what,
       precisely, is the preference of which Plaintiffs complain? In
       Bush v. Gore, the Supreme Court held that a State may not
       engage in arbitrary and disparate treatment that results in the
       valuation of one person’s vote over that of another. 531 U.S.
       at 104–05. Thus, “the right of suffrage can be denied by a
       debasement or dilution of the weight of a citizen’s vote just as
       effectively as by wholly prohibiting the free exercise of the
                                      -46-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-147FiledDate Filed: 11/13/2020
                                             11/13/20   Page 48 of 56




       franchise.” Id. at 105 (quoting Reynolds, 377 U.S. at 555)
       (emphasis added). As we have already discussed, vote dilution
       is not an injury in fact here.

               What about the risk that some ballots placed in the mail
       after Election Day may still be counted? Recall that no voter—
       whether in person or by mail—is permitted to vote after
       Election Day.        Under Plaintiffs’ argument, it might
       theoretically be easier for one group of voters—mail-in
       voters—to illegally cast late votes than it is for another group
       of voters—in-person voters. But even if that is the case, no
       group of voters has the right to vote after the deadline.15 We
       remember that “a private citizen lacks a judicially cognizable
       interest in the prosecution or nonprosecution of another.”
       Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (citations
       omitted). And “a plaintiff lacks standing to complain about his
       inability to commit crimes because no one has a right to
       commit a crime.” Citizen Ctr. v. Gessler, 770 F.3d 900, 910
       (10th Cir. 2014). Without a showing of discrimination or other
       intentionally unlawful conduct, or at least some burden on
       Plaintiffs’ own voting rights, we discern no basis on which they
       have standing to challenge the slim opportunity the
       Presumption of Timeliness conceivably affords wrongdoers to
       violate election law. Cf. Minn. Voters Alliance v. Ritchie, 720
       F.3d 1029, 1033 (8th Cir. 2013) (affirming dismissal of claims

       15
          Moreover, we cannot overlook that the mail-in voters
       potentially suffer a disadvantage relative to the in-person
       voters. Whereas in-person ballots that are timely cast will
       count, timely cast mail-in ballots may not count because, given
       mail delivery rates, they may not be received by 5:00 P.M. on
       November 6.
                                    -47-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-148FiledDate Filed: 11/13/2020
                                             11/13/20   Page 49 of 56




       “premised on potential harm in the form of vote dilution caused
       by insufficient pre-election verification of [election day
       registrants’] voting eligibility and the absence of post-election
       ballot rescission procedures”).

                   ii.   Speculative injury from ballots counted
                         under the Presumption of Timeliness.

               Plaintiffs’ theory as to the Presumption of Timeliness
       focuses on the potential for some voters to vote after Election
       Day and still have their votes counted. This argument reveals
       that their alleged injury in fact attributable to the Presumption
       is “conjectural or hypothetical” instead of “actual or
       imminent.” Spokeo, 136 S. Ct. at 1547–48 (quoting Lujan, 504
       U.S. at 560). The Supreme Court has emphasized that a
       threatened injury must be “certainly impending” and not
       merely “possible” for it to constitute an injury in fact. Clapper,
       568 U.S. at 409 (emphasis in original) (quoting Whitmore v.
       Ark., 495 U.S. 149, 158 (1990)). When determining Article III
       standing, our Court accepts allegations based on well-pleaded
       facts; but we do not credit bald assertions that rest on mere
       supposition. Finkelman v. NFL, 810 F.3d 187, 201–02 (3d Cir.
       2016). The Supreme Court has also emphasized its “reluctance
       to endorse standing theories that rest on speculation about the
       decisions of independent actors.” Clapper, 568 U.S. at 414. A
       standing theory becomes even more speculative when it
       requires that independent actors make decisions to act
       unlawfully. See City of L.A. v. Lyons, 461 U.S. 95, 105–06 &
       106 n.7 (1983) (rejecting Article III standing to seek injunction
       where party invoking federal jurisdiction would have to
       establish that he would unlawfully resist arrest or police
       officers would violate department orders in future).
                                     -48-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-149FiledDate Filed: 11/13/2020
                                             11/13/20   Page 50 of 56




               Here, the Presumption of Timeliness could inflict injury
       on the Voter Plaintiffs only if: (1) another voter violates the
       law by casting an absentee ballot after Election Day; (2) the
       illegally cast ballot does not bear a legible postmark, which is
       against USPS policy;16 (3) that same ballot still arrives within
       three days of Election Day, which is faster than USPS
       anticipates mail delivery will occur;17 (4) the ballot lacks
       sufficient indicia of its untimeliness to overcome the
       Presumption of Timeliness; and (5) that same ballot is
       ultimately counted. See Donald J. Trump for Pres., Inc. v.
       Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J. Oct.
       22, 2020) (laying out similar “unlikely chain of events”
       required for vote dilution harm from postmark rule under New
       Jersey election law); see also Reilly v. Ceridian Corp., 664
       F.3d 38, 43 (3d Cir. 2011) (holding purported injury in fact was
       too conjectural where “we cannot now describe how
       Appellants will be injured in this case without beginning our
       explanation with the word ‘if’”). This parade of horribles “may
       never come to pass,” Trump for Pres. v. Boockvar, 2020 WL
       5997680, at *33, and we are especially reluctant to endorse
       such a speculative theory of injury given Pennsylvania’s “own
       mechanisms for deterring and prosecuting voter fraud,”




       16
          See Defendant-Appellee’s Br. 30 (citing 39 C.F.R. §
       211.2(a)(2); Postal Operations Manual at 443.3).
       17
         See Pa. Democratic Party, 2020 WL 5554644, at *12 (noting
       “current two to five day delivery expectation of the USPS”).
                                    -49-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-150FiledDate Filed: 11/13/2020
                                             11/13/20   Page 51 of 56




       Donald J. Trump for Pres., Inc. v. Cegavske, No. 20-1445,
       2020 WL 5626974, at *6 (D. Nev. Sept. 18, 2020). 18

               To date, the Secretary has reported that at least 655
       ballots without a legible postmark have been collected within
       the Deadline Extension period.19 But it is mere speculation to
       say that any one of those ballots was cast after Election Day.
       We are reluctant to conclude that an independent actor—here,
       one of 655 voters—decided to mail his or her ballot after
       Election Day contrary to law. The Voter Plaintiffs have not
       provided any empirical evidence on the frequency of voter
       fraud or the speed of mail delivery that would establish a
       statistical likelihood or even the plausibility that any of the 655

       18
          Indeed, the conduct required of a voter to effectuate such a
       scheme may be punishable as a crime under Pennsylvania
       statutes that criminalize forging or “falsely mak[ing] the
       official endorsement on any ballot,” 25 Pa. Stat. & Cons. Stat.
       § 3517 (punishable by up to two years’ imprisonment);
       “willfully disobey[ing] any lawful instruction or order of any
       county board of elections,” id. § 3501 (punishable by up to one
       year’s imprisonment); or voting twice in one election, id. §
       3535 (punishable by up to seven years’ imprisonment).
       19
          As of the morning of November 12, Secretary Boockvar
       estimates that 655 of the 9383 ballots received between 8:00
       P.M. on Election Day and 5:00 P.M. on November 6 lack a
       legible postmark. See Dkt. No. 59. That estimate of 655
       ballots does not include totals from five of Pennsylvania’s 67
       counties: Lehigh, Northumberland, Tioga, Warren, and
       Wayne. Id. The 9383 ballots received, however, account for
       all of Pennsylvania’s counties. Id.
                                      -50-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-151FiledDate Filed: 11/13/2020
                                             11/13/20   Page 52 of 56




       ballots was cast after Election Day. Any injury to the Voter
       Plaintiffs attributable to the Presumption of Timeliness is
       merely “possible,” not “actual or imminent,” and thus cannot
       constitute an injury in fact.

          B. Purcell

               Even were we to conclude that Plaintiffs have standing,
       we could not say that the District Court abused its discretion in
       concluding on this record that the Supreme Court’s election-
       law jurisprudence counseled against injunctive relief. Unique
       and important equitable considerations, including voters’
       reliance on the rules in place when they made their plans to
       vote and chose how to cast their ballots, support that
       disposition. Plaintiffs’ requested relief would have upended
       this status quo, which is generally disfavored under the “voter
       confusion” and election confidence rationales of Purcell v.
       Gonzalez, 549 U.S. 1, 4–5 (2006). One can assume for the sake
       of argument that aspects of the now-prevailing regime in
       Pennsylvania are unlawful as alleged and still recognize that,
       given the timing of Plaintiffs’ request for injunctive relief, the
       electoral calendar was such that following it “one last time”
       was the better of the choices available. Perez, 138 S. Ct. at
       2324 (“And if a [redistricting] plan is found to be unlawful very
       close to the election date, the only reasonable option may be to
       use the plan one last time.”).

               Here, less than two weeks before Election Day,
       Plaintiffs asked the District Court to enjoin a deadline
       established by the Pennsylvania Supreme Court on September
       17, a deadline that may have informed voters’ decisions about
       whether and when to request mail-in ballots as well as when
                                     -51-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-152FiledDate Filed: 11/13/2020
                                             11/13/20   Page 53 of 56




       and how they cast or intended to cast them. In such
       circumstances, the District Court was well within its discretion
       to give heed to Supreme Court decisions instructing that
       “federal courts should ordinarily not alter the election rules on
       the eve of an election.” Republican Nat’l Comm. v.
       Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per
       curiam) (citing Purcell, 549 U.S. at 1).

               In Purcell, an appeal from a federal court order
       enjoining the State of Arizona from enforcing its voter
       identification law, the Supreme Court acknowledged that
       “[c]onfidence in the integrity of our electoral processes is
       essential to the functioning of our participatory democracy.”
       549 U.S. at 4. In other words, “[c]ourt orders affecting
       elections, especially conflicting orders, can themselves result
       in voter confusion and consequent incentive to remain away
       from the polls. As an election draws closer, that risk will
       increase.” Id. at 4–5. Mindful of “the necessity for clear
       guidance to the State of Arizona” and “the imminence of the
       election,” the Court vacated the injunction. Id. at 5.

              The principle announced in Purcell has very recently
       been reiterated. First, in Republican National Committee, the
       Supreme Court stayed on the eve of the April 7 Wisconsin
       primary a district court order that altered the State’s voting
       rules by extending certain deadlines applicable to absentee
       ballots. 140 S. Ct. at 1206. The Court noted that it was
       adhering to Purcell and had “repeatedly emphasized that lower
       federal courts should ordinarily not alter the election rules on
       the eve of an election.” Id. at 1207 (citing Purcell, 549 U.S. at
       1). And just over two weeks ago, the Court denied an
       application to vacate a stay of a district court order that made
                                     -52-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-153FiledDate Filed: 11/13/2020
                                             11/13/20   Page 54 of 56




       similar changes to Wisconsin’s election rules six weeks before
       Election Day. Democratic Nat’l Comm. v. Wis. State
       Legislature, No. 20A66, 592 U.S. __, 2020 WL 6275871 (Oct.
       26, 2020) (denying application to vacate stay). Justice
       Kavanaugh explained that the injunction was improper for the
       “independent reason[]” that “the District Court changed
       Wisconsin’s election rules too close to the election, in
       contravention of this Court’s precedents.”          Id. at *3
       (Kavanaugh, J., concurring). Purcell and a string20 of Supreme
       Court election-law decisions in 2020 “recognize a basic tenet
       of election law: When an election is close at hand, the rules of
       the road should be clear and settled.” Id.

       20
          See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. __,
       2020 WL 5887393, at *1 (Oct. 5, 2020) (Kavanaugh, J.,
       concurring) (“By enjoining South Carolina’s witness
       requirement shortly before the election, the District Court
       defied [the Purcell] principle and this Court’s precedents.”
       (citations omitted)); Merrill v. People First of Ala., No.
       19A1063, 591 U.S. __, 2020 WL 3604049 (Mem.), at *1 (July
       2, 2020); Republican Nat’l Comm., 140 S. Ct. at 1207; see also
       Democratic Nat’l Comm. v. Bostelmann, 977 F.3d 639, 2020
       WL 5951359, at *1 (7th Cir. Oct. 8, 2020) (per curiam)
       (holding that injunction issued six weeks before election
       violated Purcell); New Ga. Project v. Raffensperger, 976 F.3d
       1278, 1283 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve
       of the election—we are in the middle of it, with absentee
       ballots already printed and mailed. An injunction here would
       thus violate Purcell’s well-known caution against federal
       courts mandating new election rules—especially at the last
       minute.” (citing Purcell, 549 U.S. at 4–5)).
                                     -53-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-154FiledDate Filed: 11/13/2020
                                             11/13/20   Page 55 of 56




               The prevailing state election rule in Pennsylvania
       permitted voters to mail ballots up through 8:00 P.M. on
       Election Day so long as their ballots arrived by 5:00 P.M. on
       November 6. Whether that rule was wisely or properly put in
       place is not before us now. What matters for our purposes
       today is that Plaintiffs’ challenge to it was not filed until
       sufficiently close to the election to raise a reasonable concern
       in the District Court that more harm than good would come
       from an injunction changing the rule. In sum, the District
       Court’s justifiable reliance on Purcell constitutes an
       “alternative and independent reason[]” for concluding that an
       “injunction was unwarranted” here. Wis. State Legislature,
       2020 WL 6275871, at *3 (Kavanaugh, J., concurring).

                            IV.     CONCLUSION

              We do not decide today whether the Deadline Extension
       or the Presumption of Timeliness are proper exercises of the
       Commonwealth of Pennsylvania’s lawmaking authority,
       delegated by the U.S. Constitution, to regulate federal
       elections. Nor do we evaluate the policy wisdom of those two
       features of the Pennsylvania Supreme Court’s ruling. We hold
       only that when voters cast their ballots under a state’s facially
       lawful election rule and in accordance with instructions from
       the state’s election officials, private citizens lack Article III
       standing to enjoin the counting of those ballots on the grounds
       that the source of the rule was the wrong state organ or that
       doing so dilutes their votes or constitutes differential treatment
       of voters in violation of the Equal Protection Clause. Further,
       and independent of our holding on standing, we hold that the
       District Court did not err in denying Plaintiffs’ motion for
       injunctive relief out of concern for the settled expectations of
                                     -54-
  Case:
Case     20-3214 Document:
     4:20-cv-02078-MWB     62 Page:
                       Document 120-155FiledDate Filed: 11/13/2020
                                             11/13/20   Page 56 of 56




       voters and election officials. We will affirm the District
       Court’s denial of Plaintiffs’ emergency motion for a TRO or
       preliminary injunction.




                                  -55-
